DETAILED ACTION
	This Office action is based on the response for application 15/960,329 filed October 27, 2021.  Claims 5 and 13-15 have been amended; claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on October 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,949,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed October 27, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Weitraub does not teach a longitudinal member in essentially fixed relation to the plunger, the examiner disagrees.  The longitudinal member (arm 28) taught by Weitraub is fixed to the elongated portion (26) of the handle (24) which is fixedly attached to the plunger (rod 22) (Fig. 1; ¶ 0026).  Therefore, the longitudinal member (28) is in essentially fixed relation to the plunger (22) as required by the claims.  It appears that Applicant’s arguments are directed to features that are not clearly recited in the claims such as the longitudinal member being rigid and/or immovable relative to the plunger.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weitraub (US Patent Pub. 2012/0111338).
Regarding claim 1, Weitraub discloses an inserter (10) having proximal and distal ends for inserting and positioning an intra-uterine device (IUD) (4) which is attached to a withdrawal string (48), the inserter (10) comprising:
a) a plunger (thin rod 22) having a central longitudinal axis and configured for slidable mounting of a hollow protective tube (sleeve part 3), the distal end of the plunger (22) being configured for dismountable connection with the IUD (4), wherein the protective tube (3) is configured to slidably cover the IUD (4);
b) a handle (24) attached to the proximal end of the plunger (22); and
c) a longitudinal member (resilient arm 28) that forms a part of the handle (24) which extends in the distal direction with respect to the plunger (22), wherein the longitudinal member (28) contains a friction contact surface (toothed inward surface);
wherein the longitudinal member (28) is in essentially fixed relation to the plunger (22) and is configured to receive a force in an essentially radial direction relative to the central longitudinal axis of the plunger (22), 
the longitudinal member (28) comprises a longitudinal guiding rail and the protective tube (3) comprises at the proximal end a cuff (disk 34) which slidably engages with the longitudinal guiding rail allowing the protective tube (3) to slide relative to the longitudinal member (28),

the frictional engagement of the cuff (34) against the friction contact surface is manually actuable and increases a resistance to sliding the protective tube relative to the plunger (Figs. 1-5C; ¶ 0025-0029 & 0033).
Regarding claim 5, Weitraub discloses that the plunger (22) terminates in a distal tip (21) configured to dismountably couple to a proximal end of a central rod (body 42) of the IUD (4) (Figs. 1 & 5A-5C; ¶ 0040).
Regarding claim 6, Weitraub discloses that the protective tube (3) has a central lumen (hollow) through which the plunger (22) is disposed and is configured to slidably cover the IUD (4) (Fig. 5B; ¶ 0027-0028).
Regarding claim 7, Weitraub discloses that the protective tube (3) has a central lumen (hollow) through which the plunger (22) is disposed, wherein the distal end of the protective tube (3) is configured for receiving the IUD (4), wherein the protective tube (3) further comprises a flange (ring 35) on the surface of the protective tube (3) configured to abut with the entrance of the cervix to prohibit further insertion of the protective tube into the uterine cavity (Figs. 2A & 5B; ¶ 0027-0028).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weitraub (US Patent Pub. 2012/0111338).
Regarding claim 2, Weitraub discloses that the cuff (34) has a reciprocating slot (38) through which the longitudinal guiding rail can slide (Figs. 2B & 5A-5C; ¶ 0027-0028).  Although Weitraub fails to expressly teach that the longitudinal guide rail has a T-shaped profile, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to construct the longitudinal guide rail of the inserter taught by Weitraub to be T-shaped since Applicant has not disclosed that a T-shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a longitudinal guide rail for sliding with respect to a slot.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Weitraub discloses an inserter (10) having proximal and distal ends for inserting and positioning an intra-uterine device (IUD) (4) which is attached to a withdrawal string (48), the inserter (10) comprising:
a) a plunger (thin rod 22) having a central longitudinal axis and configured for slidable mounting of a hollow protective tube (sleeve part 3), the distal end of the plunger (22) being configured for dismountable connection with the IUD (4), wherein the protective tube (3) is configured to slidably cover the IUD (4);
b) a handle (24) attached to the proximal end of the plunger (22); and
c) a longitudinal member (resilient arm 28) that forms a part of the handle (24) which extends in the distal direction with respect to the plunger (22), wherein the longitudinal member (28) contains a friction contact surface (toothed inward surface);
wherein the longitudinal member (28) is in essentially fixed relation to the plunger (22) and is configured to receive a force in an essentially radial direction relative to the central longitudinal axis of the plunger (22), 
the longitudinal member (28) comprised in a longitudinal guiding slot and the protective tube (3) comprises at the proximal end a cuff (disk 34), the cuff (34) comprising a protrusion 
the cuff (34) can frictionally engage against the friction contact surface,
the frictional engagement of the cuff (34) against the friction contact surface is manually actuable and increases a resistance to sliding the protective tube relative to the plunger (Figs. 1-5C; ¶ 0025-0029 & 0033).
Although Weitraub fails to expressly teach that the protrusion is T-shaped, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to construct the protrusion of the inserter taught by Weitraub to be T-shaped since Applicant has not disclosed that a T-shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a protrusion for sliding along a longitudinal slot.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 4 and 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weitraub as applied to claim 1 above, in view of Lerner (US Patent 3,965,891).
Regarding claim 4, Weitraub discloses the invention, substantially as claimed, as described above, but fails to teach that the plunger (22) is disposed with a longitudinal groove for receiving the withdrawal string.
Lerner discloses an inserter for inserting and positioning an intra-uterine device (IUD) (20/44) which is attached to a withdrawal string (18), the inserter comprising a plunger (12), a hollow protective tube (tubular inserter 10), and a handle (handle portion 14), wherein the plunger (12) is disposed with a longitudinal groove (hollow) for receiving the withdrawal string (18) (Fig. 1; column 4, lines 4-10).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the inserter taught by 
Regarding claims 8-12, Weitraub discloses that the protective tube (3) has a central lumen (hollow) through which the plunger (22) is disposed, wherein the distal end of the protective tube (3) is configured for receiving the IUD (4), wherein the IUD is a T-shaped IUD (4) comprising a pair of wings (44) each having a rounded wing tip (46) and fixed to a central rod (body 42), the IUD (4) positioned at the distal end of the plunger (22); the protective tube (3) is attached in a fixed relation to first, third, and fifth contact elements and the plunger (22) is attached in a fixed relation to second, fourth, and sixth discrete contact elements (teeth of toothed inward surface), the first and second contact elements, the second third and fourth contact elements, and the fifth and sixth contact elements being in slidable relation to each other and configured such that they frictionally engage together so increasing the resistance to sliding of the protective tube (3) relative to the plunger (22) selectively at a first discrete position (Fig. 5B) which corresponds to a position of the protective tube (3) where it covers at least part of the wings (44) of the IUD (4) when the central rod (42) of the IUD (4) is engaged with the distal end of the plunger (22), a second discrete position (Fig. 5A) which corresponds to a location of the protective tube (3) where it covers at least part of the IUD (4) central rod (42) and the wings (44) are unfolded when the central rod (42) of the IUD (4) is engaged with the distal end of the plunger (22), and a third position (Fig. 5C) which corresponds to a location of the protective tube (3) where the IUD (4) central rod (42) is uncovered when the central rod (42) of the IUD (4) is engaged with the distal end of the plunger (22) (Figs. 5A-5C; ¶ 0032-0033).
However, Weitraub fails to teach that the first contact element is a first discrete contact element, the third contact element is a third discrete contact element, and the fifth contact element is a fifth discrete contact element such that frictional engagement of the first and second discrete contact elements selectively positions the protective tube relative to the plunger at the first discrete position, frictional engagement of the third and fourth discrete contact 
Lerner discloses an inserter for inserting and positioning an intra-uterine device (IUD, 20/44) which is attached to a withdrawal string (18), the inserter comprising a plunger (12), a hollow protective tube (10), and a handle (14), wherein a plurality of discrete contact elements (38, 40) are slidable in relation to each other and configured such that they frictionally engage together upon sliding so as to increase the resistance to sliding of the protective tube relative to the plunger selectively at a first discrete position (Fig. 10) which corresponds to a position of the protective tube covering at least a part of wings of the IUD when a central rod of the IUD is engaged with the distal end of the plunger, a second discrete position (Fig. 11) which corresponds to a location of the protective tube covering at least a part of the central of the IUD and the wings are unfolded when the central rod is engaged with the distal end of the plunger, and a third discrete position which corresponds to a location of the protective tube where the central rod of the IUD is uncovered when the central rod is engaged with the distal end of the plunger, wherein the first and third discrete contact elements may be one and the same (note that a projection 38 may engage with any of the recesses 40 or a single recess may engage with any of the projections) (Figs. 1-2 & 9-11; column 4, lines 4-10 & 51-68; column 5, lines 1-17; column 6, lines 1-10).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the inserter taught by Weitraub such that the first contact element is a first discrete contact element cooperative with the second discrete contact element, the third contact element is a third discrete contact element cooperative with the fourth discrete contact element, and the fifth contact element is a fifth discrete contact element cooperative with the sixth discrete contact element as taught by Lerner for the purpose of indicating to the user 
Regarding claim 13, Weitraub discloses the invention, substantially as claimed, as described above, and further discloses that the protective tube (3) has a central lumen (hollow) through which the plunger (22) is disposed, wherein the distal end of the protective tube (3) is configured for receiving the IUD (4), and a T-shaped intra-uterine device (IUD) (4) comprising a pair of wings (44) each having a rounded wing tip (46) and fixed to a central rod (body 42), the IUD (4) positioned at the distal end of the plunger (22), wherein the IUD (4) further comprises a withdrawal string (48) attached at one end (Figs. 2A, 3, & 5B; ¶ 0027-0028 & 0032-0033).  However, Weitraub fails to teach that the plunger (22) is disposed with a longitudinal groove for receiving the withdrawal string.
Lerner discloses an inserter for inserting and positioning an intra-uterine device (IUD) (20/44) which is attached to a withdrawal string (18), the inserter comprising a plunger (12), a hollow protective tube (tubular inserter 10), and a handle (handle portion 14), wherein the plunger (12) is disposed with a longitudinal groove (hollow) for receiving the withdrawal string (18) (Fig. 1; column 4, lines 4-10).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the inserter taught by Weitraub such that the withdrawal string is received in a longitudinal groove of the plunger as taught by Lerner for the purpose of accommodating and guiding the withdrawal string.
Regarding claims 14 and 15, Weitraub discloses the invention substantially as claimed, as described above, and further discloses a method for priming for insertion into the cervical canal an inserter assembly comprising the inserter (10), wherein the protective tube (3) has a central lumen (hollow) through which the plunger (22) is disposed, wherein the distal end of the protective tube (3) is configured for receiving the IUD (4), and a T-shaped intra-uterine device (IUD) (4) comprising a pair of wings (44) each having a rounded wing tip (46) and fixed to a central rod (body 42), the IUD (4) positioned at the distal end of the plunger (22), wherein the 
a) keeping the withdrawal string (48) relaxed;
b) advancing the protective tube (3) distally over the plunger (22) until the protective tube (3) is positioned such that the wing tips (46) of the IUD (4) would partially protrude from the protective tube (3) but are touching when the central rod (42) of the IUD (4) is engaged with the distal end of the plunger (22);
c) activating frictional engagement of the friction contact surface against the protective tube (3) so as to fix the position of the protective tube (3) relative to the plunger (22); 
d) providing tension to the withdrawal string (48) to place the withdrawal string (48) under tension so that the proximal end of the IUD (4) is engaged with the distal end of the plunger (22), wherein the IUD (4) enters inside the central lumen of the protective tube (3) until the wings (44) of the IUD (4) partially protrude from the protective tube (3) but are touching an the proximal end of the IUD (4) is engaged with the distal end of the plunger (22), wherein providing tension to the withdrawal string (48); and 
e) thereby priming the inserter assembly (Figs. 5A-5B; ¶ 0027-0028, 0032-0033, & 0035-0038).
Although Weitraub fails to teach the withdrawal string passes along a longitudinal groove, Lerner further teaches a longitudinal groove (hollow plunger 12) for receiving the withdrawal string (18) (Fig. 1; column 4, lines 4-10).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the method taught by Weitraub such that the withdrawal string passes along a longitudinal groove as taught by Lerner for the purpose of accommodating and guiding the withdrawal string.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/26/2022